              Case 3:19-cv-03674-WHA Document 180 Filed 02/09/21 Page 1 of 3



 1    JOSEPH JARAMILLO (SBN 178566)                         EILEEN M. CONNOR (SBN 248856)
      jjarmillo@heraca.org                                  econnor@law.harvard.edu
 2    CLAIRE L. TORCHIANA (SBN 330232)                      TOBY R. MERRILL (pro hac vice)
      ctorchiana@heraca.org                                 tomerrill@law.harvard.edu
 3
      HOUSING & ECONOMIC RIGHTS                             MARGARET E. O’GRADY (pro hac vice)
 4    ADVOCATES                                             morgrady@law.harvard.edu
      3950 Broadway, Suite 200                              REBECCA C. ELLIS (pro hac vice)
 5    Oakland, CA 94611                                     rellis@law.harvard.edu
      Tel.: (510) 271-8443                                  LEGAL SERVICES CENTER OF
 6    Fax: (510) 868-4521                                   HARVARD LAW SCHOOL
                                                            122 Boylston Street
 7
                                                            Jamaica Plain, MA 02130
 8                                                          Tel.: (617) 390-3003
                                                            Fax: (617) 522-0715
 9
     Attorneys for Plaintiffs
10

11                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12

13   THERESA SWEET, et al on behalf of                        Case No. 19-cv-03674-WHA
     themselves and all others similarly situated,
14                                                            PLAINTIFFS’ RESPONSE TO THE
15                   Plaintiffs,   v.                         FEBRUARY 5, 2021 ORDER SETTING
                                                              DISCOVERY HEARING, ECF NO. 177
16   MITCHELL ZAIS, Acting Secretary of the
     United States Department of Education, and
17
     THE UNITED STATES DEPARTMENT OF
18   EDUCATION,
19
                     Defendants.
20
21

22
            In response to this Court’s Order Setting Discovery Hearing (ECF No. 177), Plaintiffs state
23
     that they have met and conferred with Defendants by e-mail and phone about the Motion to Compel
24
     schedule. Plaintiffs do not object to the Defendants’ proposed amended schedule (ECF No. 179),
25
     which gives Defendants additional time to prepare their responsive briefing and pushes back the
26
     Motion to Compel hearing date to February 24, 2021. The extension of the schedule will serve
27

28

                                        Plaintiffs’ Response to the February 5, 2021 Order Setting Discovery Hearing
             Case 3:19-cv-03674-WHA Document 180 Filed 02/09/21 Page 2 of 3



 1   judicial economy, as it will potentially allow for a related discovery issue to be resolved

 2   simultaneously with Plaintiffs’ narrow motion to compel.

 3          Yesterday, former Secretary of Education Elisabeth DeVos, represented by counsel for

 4   Defendants in this action, along with private counsel Boies Schiller Flexner LLP, 1 filed a Motion

 5   to Quash the subpoena issued to her by Plaintiffs, see ECF No. 172 (directing Plaintiffs to subpoena
     “Citizen DeVos”), in the Southern District of Florida. 2 That Motion, attached hereto for the Court’s
 6
     convenience (Exhibit A), cf. Civ. L. R. 3-13 (requiring parties to notify court of pending actions
 7
     involving “all or a material part of the same subject matter and all or substantially all of the same
 8
     parties as another action”), contains argumentation about the propriety of the discovery ordered by
 9
     this Court and overlaps substantially with the pending Motion to Compel.
10
            As such, Plaintiffs have requested consent from counsel for Citizen DeVos to transfer the
11
     matter to this Court, which consent has been denied. 3 Plaintiffs’ counsel intend to move the
12
     Southern District of Florida, on an expedited basis, to transfer the Motion to Quash to this Court.
13
     If Plaintiffs’ Motion to Transfer is granted, 4 the Motion to Quash will then be heard by Your
14
     Honor. Plaintiffs submit that it would likely be most efficient for the Motion to Compel and the
15   Motion to Quash to be heard at the same time, and they would consent to a further delay of the
16   Motion to Compel hearing in order to align the scheduling for those two motions.
17

18

19

20   1
        The attorney representing Citizen DeVos in her personal capacity maintains offices in
21   Washington, D.C. and Fort Lauderdale, Florida, according to the firm’s website. The firm also
     has an office located at 44 Montgomery Street, San Francisco, CA.
22   2
       Counsel for Defendants in this action represent that Citizen DeVos will be at her residence in
23   Vero Beach, Florida on the proposed date of the deposition. The parties have agreed that the
     deposition will not take place in person, but rather via remote technology.
24   3
       Counsel for Defendants in this action represent to the undersigned that they are authorized to
     convey the consent or non-consent of Citizen DeVos as “the person subject to the subpoena,” Fed.
25
     R. Civ. P. 45(f).
     4
26     “Judges in compliance districts may find it helpful to consult with the judge in the issuing court
     presiding over the underlying case while addressing subpoena-related motions.” Fed. R. Civ. P.
27   45(f), 2013 Committee Notes.
28

                                      Plaintiffs’ Response to the February 5, 2021 Order Setting Discovery Hearing
             Case 3:19-cv-03674-WHA Document 180 Filed 02/09/21 Page 3 of 3



 1   Dated: February 9, 2021

 2

 3                                                    Respectfully submitted,

 4

 5

 6
                                                      JOSEPH JARAMILLO (SBN 178566)
 7
                                                      jjarmillo@heraca.org
 8                                                    CLAIRE TORCHIANA (SBN 330232)
                                                      ctorchiana@heraca.org
 9                                                    HOUSING & ECONOMIC RIGHTS
                                                      ADVOCATES
10                                                    3950 Broadway, Suite 200
                                                      Oakland, CA 94611
11
                                                      Tel.: (510) 271-8443
12                                                    Fax: (510) 868-4521

13                                                    EILEEN M. CONNOR (SBN 248856)
                                                      econnor@law.harvard.edu
14                                                    TOBY R. MERRILL (pro hac vice)
                                                      tomerrill@law.harvard.edu
15                                                    MARGARET E. O’GRADY (pro hac vice)
                                                      mogrady@law.harvard.edu
16
                                                      REBECCA C. ELLIS (pro hac vice)
17                                                    rellis@law.harvard.edu
                                                      LEGAL SERVICES CENTER OF
18                                                    HARVARD LAW SCHOOL
                                                      122 Boylston Street
19                                                    Jamaica Plain, MA 02130
20                                                    Tel.: (617) 390-3003
                                                      Fax: (617) 522-0715
21

22                                                    Attorneys for Plaintiffs
23

24

25

26

27

28

                               Plaintiffs’ Response to the February 5, 2021 Order Setting Discovery Hearing
